FILE COPY




                         Fourth Court of Appeals
                               San Antonio, Texas
                                     October 11, 2022

                                   No. 04-22-00329-CR

                                 John Anthony GARCIA,
                                        Appellant

                                            v.

                                  The STATE of Texas,
                                        Appellee

                From the 290th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2021CR2058
                         Honorable Jennifer Pena, Judge Presiding


                                     ORDER
       Appellant’s second motion for extension of time to file his brief is GRANTED.
Appellant’s brief is due November 9, 2022.


                                                 _________________________________
                                                 Liza A. Rodriguez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 11th day of October, 2022.



                                                 ___________________________________
                                                 MICHAEL A. CRUZ, Clerk of Court